

2015 Management Incentive Plan (MIP)



I.
Purpose



The 2015 MIP is designed to provide an incentive for key members of the MiMedx
Group, Inc. (“MiMedx” or “Company”) management team to exceed the 2015 Business
Plan and reward those management team members with deserving performance.


The goals of the 2015 MIP are:
1.
To increase shareholder value.

2.
To achieve and exceed the MiMedx 2015 Business Plan.

3.
To reward key individuals for demonstrated performance that is sustained
throughout the year.

4.
To enhance the Company’s ability to be competitive in the marketplace for
executive talent, and to attract, retain and motivate a high-performing and
high-potential management team.



II.
MIP Program Period



This program is in effect from January 1, 2015 through December 31, 2015. The
program is subject to adjustment by the Company at any time during or after the
program period. In the event of a program adjustment, an addendum will be
published to inform eligible participants.


III.
MIP Participation and Eligibility



Participation and eligibility are determined by the MIP Compensation Committee
at its sole discretion. No individual is automatically included in the MiMedx
2015 MIP. Only those individuals approved by the Compensation Committee and
confirmed in writing are eligible. Verbal comments or promises to any employee
or past practices are not binding on MiMedx or any of its divisions or
subsidiaries in any manner.


Terminated Employees: If a participant terminates from the Company, the
following guidelines will be used for all voluntary or involuntary terminations
as well as terminations due to a Reduction in Force: Incentives are only earned
by employees in good standing on the date payment is made. Participants
terminating employment prior to the date of payment are not eligible for any
incentive payment, regardless of the reason for termination of employment.


First Time Participants: New management employees hired or promoted into an
eligible position will be able to begin participating in the MIP on the first
day of the first full month in the eligible position. The Base Bonus will be
prorated based on the number of months employed in the eligible position. No
incentives will be earned or paid for new hires beginning employment after
September 30, 2015.


Existing Participants: Participants who transfer during the period January 1,
2015, through December 31, 2015, from one MIP eligible position to another MIP
eligible position, having either a higher or lower Base Bonus, will begin
participating at the new MIP level on the first day of the first full month in
the new position. The participant’s Base Bonus will be prorated for the months
employed in each eligible position.


Leave of Absence: Participants who have been on an approved leave of absence for
medical or other reasons for greater than 60 cumulative days during the year
will receive a prorated portion of their earned Base Bonus. The earned Base
Bonus for participants on approved leaves of absence of less than 60 cumulative
days will not be prorated based on the period of approved leave. Participants
who have been on an approved leave of absence for medical or other reasons for
greater than 120 cumulative days during the year will not be eligible to earn
any amount of MIP for the year.


IV.
MIP Administration






--------------------------------------------------------------------------------

2015 MiMedx MIP

The Executive Compensation Committee will be responsible for the methods of
calculation and administration of the Plan. The Executive Compensation Committee
will be comprised of the Chairman & Chief Executive Officer; President & Chief
Operating Officer; Chief Financial Officer; and Senior Vice President
Administration.


The Company may change the plan from time to time in any respect. All decisions
made on behalf of the Company by the MiMedx Board of Directors or the Executive
Compensation Committee relative to the plan are final and binding. The
determination of compliance with the individual objectives established under the
plan for an employee shall be made by the Executive Compensation Committee in
its sole discretion.


V.
MIP Incentive Determination and Payment



The 2015 MIP provides for the determination of a Base Bonus expressed as a
percentage of the participant’s annual salary in effect at the end of the
program period or the end of each respective period when a participant transfers
from one MIP eligible position to another.


Participants approved for MIP participation as of January 1, 2015, are eligible
for a full year’s participation not subject to proration in accordance with the
provisions hereof. All incentives earned under the MIP will be measured and paid
annually.


Earned incentives are paid primarily in the form of cash compensation. However,
at the sole discretion of the MiMedx Board of Directors, payment of earned
incentives may be made in the form of equivalent value stock options and/or
restricted stock, provided the total amount of the earned incentive paid in the
form of cash compensation is no less than fifty percent (50%) of the total
earned incentive amount.


VI.
MIP Participants



The 2015 MIP participants include the CEO, plus the direct reports to the CEO
and COO.


VII.
MIP Method of Calculation



Each participant’s incentive will be calculated based on the achievement of
financial targets and individual objectives. Base bonus for all MIP participants
is divided into two financial components and an individual objectives component.
80% of the base bonus is allocated to 2015 Revenue performance (“Revenue”); 10%
is allocated to 2015 MiMedx Earnings Before Interest, Taxes, Depreciation,
Amortization and Share Based Compensation Expense performance(“EBITDA”); and 10%
is allocated to individual objectives performance (“Individual Objectives”).


The financial thresholds for 2015 Revenue and 2015 EBITDA indicate the level of
respective performance where partial payouts commence. Increased partial payouts
are indicated for respective 2015 Revenue and 2015 EBITDA performance above the
financial threshold and below the financial target. The respective 2015 Revenue
and 2015 EBITDA targets indicate the point at which the respective target base
bonuses are earned. Provided a minimum EBITDA Threshold is achieved, each
partial level of payout and target base bonus payout is determined independent
of the other.
EBITDA Performance
MiMedx EBITDA performance has 6 designated levels at which specific portions of
the EBITDA component (up to 100% of the EBITDA target) are funded for payout.


◦
Financial Gatekeeper: MiMedx EBITDA component is a gatekeeper for the Revenue
component and the individual objectives component. If EBITDA performance is
unfavorable to the EBITDA Threshold, no payout for EBITDA performance, as well
as Revenue performance or individual objectives performance can be made. If
EBITDA performance is favorable to the EBITDA Threshold, the Revenue component
and the Individual Objectives component are paid out independent of and in
addition to the EBITDA component.




--------------------------------------------------------------------------------

2015 MiMedx MIP



Revenue Performance
The Revenue performance has 6 designated levels at which specific portions of
the Revenue component (up to 100% of the Revenue target) are funded for payout.
The Revenue performance also has an additional 6 designated levels (levels 7
through 12 in the table below) above 100% of the Revenue target at which an
excess bonus is funded for payout.


Revenue Performance Excess Bonus
If Revenue performance is greater than 100% of the Revenue Target (Level 6 in
the Revenue performance table below), the participant may earn an Excess Bonus.
The excess bonus is earned for each level of designated revenue performance at
the excess percentage of the Revenue component plus the same excess percentage
of the earned EBITDA component and the earned Individual Objectives component
(levels 7 through 12 in the Revenue performance table below). An Excess Bonus
cannot exceed two (2) times a participant’s Base Bonus amount.
Individual Objectives Performance                                      
If EBITDA performance is less than the EBITDA Threshold (Level 1 is the EBITDA
performance table below), no amounts can be earned for this component of the
MIP. If MiMedx EBITDA performance is at or favorable to the EBITDA Threshold
(Level 1 in the EBITDA performance table below) the participant is eligible to
earn a portion or all of the Base Bonus allocated to the Individual Objectives
component. If all of the individual objectives are achieved, the participant may
earn the full Base Bonus amount allocated to the Individual Objectives component
of the MIP. If some, but not all, of the individual objectives are attained, a
partial amount of the Base Bonus allocated to the individual objectives
component may be earned on a proportionate basis.


A table summary of the MIP calculations is as follows:
EBITDA Performance and Portions of EBITDA Component Funded
◦
EBITDA < Level 1 = no incentive earned for any MIP component

◦
EBITDA at Level 1 = 10% of EBITDA (plus earned Revenue and Individual
Objectives)

◦
EBITDA at Level 2 = 25% of EBITDA (plus earned Revenue and Individual
Objectives)

◦
EBITDA at Level 3 = 50% of EBITDA (plus earned Revenue and Individual
Objectives)

◦
EBITDA at Level 4 = 75% of EBITDA (plus earned Revenue and Individual
Objectives)

◦
EBITDA at Level 5 = 90% of EBITDA (plus earned Revenue and Individual
Objectives)

◦
EBITDA at Level 6 = 100% of EBITDA (plus earned Revenue and Individual
Objectives)

◦
EBITDA > Level 6 = 100% of EBITDA (plus earned Revenue and Individual
Objectives)

▪
For EBITDA performance greater that the EBITDA target, an Excess Bonus may only
be funded based upon Revenue performance greater than 100% of revenue target as
described below.

Revenue Performance and Portions of Revenue Component Funded
◦
Revenue < Level 1 = no incentive earned for Revenue component.

◦
Revenue at Level 1 = 15% of Revenue (plus earned EBITDA and earned Ind.
Objectives)

◦
Revenue at Level 2 = 40% of Revenue (plus earned EBITDA and earned Ind.
Objectives)

◦
Revenue at Level 3 = 60% of Revenue (plus earned EBITDA and earned Ind.
Objectives)

◦
Revenue at Level 4 = 80% of Revenue (plus earned EBITDA and earned Ind.
Objectives)

◦
Revenue at Level 5 = 95% of Revenue (plus earned EBITDA and earned Ind.
Objectives)

◦
Revenue at Level 6 = 100% of Revenue (plus earned EBITDA and earned Ind.
Objectives)

◦
Revenue at Level 7 = 110% of Revenue and 110% of earned EBITDA and earned Ind.
Obj.

◦
Revenue at Level 8 = 125% of Revenue and 125% of earned EBITDA and earned Ind.
Obj.

◦
Revenue at Level 9 = 140% of Revenue and 140% of earned EBITDA and earned Ind.
Obj.

◦
Revenue at Level 10 = 160% of Revenue and 160% of earned EBITDA and earned Ind.
Obj.

◦
Revenue at Level 11 = 190% of Revenue and 190% of earned EBITDA and earned Ind.
Obj.




--------------------------------------------------------------------------------

2015 MiMedx MIP

◦
Revenue at Level 12 = 200% of Revenue and 200% of earned EBITDA and earned Ind.
Obj.

§
The maximum MIP amount is limited to two (2) times the participant’s Base Bonus.





VIII.
MIP Other Amounts



As determined by the MiMedx Board of Directors in its sole discretion, a
participant may be eligible to earn a portion of the participant’s Base Bonus
allocated to EBITDA performance that may exceed the amount as calculated above
provided the EBITDA performance is favorable to the specified EBITDA Threshold.


IX.
MIP Miscellaneous



Nothing in the MIP shall be deemed to constitute a contract for the continuance
of employment of the participants or bring about a change of status of
employment. Neither the action of the Company in establishing this program, nor
any provisions hereof, nor any action taken by the Company shall be construed as
giving any employee the right to be retained in the employ of the Company for
any period of time, or to be employed in any particular position, or at any
particular rate of remuneration.


Further, nothing contained herein shall in any manner inhibit the day-to-day
conduct of the business of the Company and its subsidiaries, which shall remain
within the sole discretion of management of the Company; nor shall any
requirements imposed by management or resulting from the conduct of the business
of the Company constitute an excuse for, or waiver from, compliance with any
goal established under this plan.


No persons shall have any right, vested or contingent, or any claim whatsoever,
to be granted any award or receive any payment hereunder, except payments of
awards determined and payable in accordance with the specific provisions hereof
or pursuant to a specific and properly approved agreement regarding the granting
or payment of an award to a designated individual.


Neither this program, nor any payments pursuant to this program, shall affect,
or have any application to, any of the Company’s life insurance, disability
insurance, PTO, medical or other related benefit plans, whether contributory or
non-contributory on the part of the employee except as may be specifically
provided by the terms of the benefit plan.


All payments pursuant to this program are in gross amounts less applicable
withholdings.


MiMedx reserves the right to apply a participant’s incentive payment against any
outstanding obligations owed to the Company.




